Title: To George Washington from Thomas Burke, 24 March 1779
From: Burke, Thomas
To: Washington, George


Sir
Philadelphia march 24th 1779
The Governor of South Carolina has pressed the Governor of Virginia for an aid of Cavalry, and the latter has recommended to the Several Counties of his State which lie contiguous to Carolina to raise Corps of Volunteer Cavalry in order to march to the aid of the Southern army and has transmitted his proceedings to Congress. the affair is Comprehended in a Business referred to A Committee of which I have the honor to be a member, and I am directed to ask you Sir if Colonel Blands or any other Cavalry of the regular army can be Spared to that department The Committee are willing to report that The Volunteers be Countermanded if any other aid of that kind can be afforded, but are unwilling to leave the Southern army without So Necessary an appointment. the report on this particular will be Suspended until we are favored with your answer. I therefore beg leave to request it as early as may be Convenient. I have the honor to be with perfect respect and Esteem Your most obd. hum. Sert
Thos Burke
P.S: the Inclosed letters came under cover to my Collegues. I beg leave to Submit them to you to be disposed of as you Judge best.
